258 U.S. 178
42 S.Ct. 268
66 L.Ed. 549
NEWTON, Atty. Gen. of State of New York, et al.,v.NEW YORK & QUEENS GAS CO.
No. 296.
Supreme Court of the United States
Argued Jan. 6, 1922.
March 6, 1922

Messrs. Wilbur W. Chambers and Charles E. Buchner, both of New York City, for other appellants.
Mr. M. Maldwin Fertig, of New York City, for appellant Wallace.
Mr. William L. Ransom and John A. Garver, both of New York City, for appellee.
Mr. Justice McREYNOLDS delivered the opinion of the Court.


1
This appeal brings up for review a final decree entered November 19, 1920, which adjudged that in so far as chapter 125, Laws of New York for 1906, prohibited appellee from charging and receiving more than $1.00 per thousand cubic feet for gas delivered and sold in the Third ward, borough of Queens, New York City, it was and had been confiscatory since January 1, 1919. New York & Queens Gas Co. v. Newton (D. C.) 269 Fed. 277.


2
After taking a great mass of evidence the master reported that the actual cost to appellee of manufacturing and distributing gas exceeded $1.00 per thousand cubic feet and that the challenged act was confiscatory. With this conclusion the trial court agreed and entered an appropriate decree. We find no sufficient ground for disapproving the action so taken, and it is accordingly


3
Affirmed.